On Motion for Rehearing.
HAWKINS, J.
We have examined appellant’s motion for rehearing, in which our attention is called to the conflicting evidence of the state’s witnesses with reference to whether, at the time appellant is charged with carrying the pistol, he was on his own premises. We did not overlook this conflict in the testimony in our originál'opinion. We assume this question was called to the attention of the jury and was settled adversely to appellant. \
We do not regard the conflict in the testimony as to the exact place from which appellant is supposed to have secured - the pistol, whether from under the bib of his overalls or the waistband of Ms pants, as being material. The witnesses for the state testify positively to the fact that he did have the pistol, and that was the vital issue. We have again examined the record, in view of the motion for rehearing, and see no reason why we should reach a different conclusion than that announced in our original opinion.
The motion for rehearing is overruled.